BROWN, Judge.
This ease was originally assigned to another judge on the Alabama Court of Criminal Appeals. It was reassigned to Judge Brown on December 10,1997.
Edward Lewis Evans was convicted of four counts of murder made capital in connection with the brutal stabbing deaths of Mrs. Katie Gates and her four year-old great-granddaughter, Ivory Gates.1 The jury recommended a sentence of life imprisonment without the possibility of parole on each of the capital murder convictions. On March 29, 1996, the trial court conducted a sentencing hearing and sentenced the appellant to death by electrocution.
On December 22, 1997, while this appeal was pending, Evans attempted suicide. In January 1998, Evans’s attorney advised this Court that his client had attempted suicide, and “[tjhough still alive, Mr. Evans did severe damage to himself.... [H]is neck was broken and ... he suffered severe brain damage. He has not regained consciousness since, and the doctors now believe that he never will.” Counsel further advised that “the appeal ... may now be, or soon become, moot.”
On August 8, 1998, Evans died. On August 27, 1998, the appellant’s counsel filed a motion to dismiss, citing as grounds the death of the appellant. Based on the foregoing, this appeal is dismissed as moot. See Rule 43(a), Ala.R.App.P.; Kennedy v. State, 690 So.2d 1225 (Ala.Cr.App.1997).
APPEAL DISMISSED.
LONG, P.J., and McMILLAN and BASCHAB, JJ., concur.
COBB, J., recuses.

. Count One of the indictment returned against Evans charged him with murder made capital because Mrs. Gates and Ivory Gates were murdered pursuant to a common scheme or plan, see § 13A-5-40(a)(10), Code of Alabama 1975. Count Two of the indictment charged Evans with murder made capital because Ivory Gates was less than 14 years of age, see § 13A-5-40(a)(15), Code of Alabama 1975. Count Three of the indictment charged Evans with murder made capital because Mrs. Gates was murdered during the course of a robbery in the first degree, see § 13A-5-40(a)(2), Code of Alabama 1975. Count Four of the indictment charged Evans with murder made capital because Ivory Gates was murdered during the first-degree robbery of Mrs. Gates, see § 13A-5-40(a)(2), Code of Alabama 1975.